       Case 2:17-cr-00028-KS-MTP Document 57 Filed 09/14/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                              CRIMINAL NO. 2:17-CR-28-KS-MTP

DERRICK COLEMAN

                                        ORDER

      On February 21, 2018, Defendant plead guilty to possession of 50 grams or

more of methamphetamine with intent to distribute, in violation of 21 U.S.C. §

841(a)(1). On May 10, 2018, the Court sentenced him to 60 months of imprisonment

followed by 60 months of supervised release. On August 10, 2020, Defendant filed a

Motion for Compassionate Release [51] pursuant to 18 U.S.C. § 3582(c)(1)(A) because

of the COVID-19 pandemic, although he is not due to be released from the custody of

the Bureau of Prisons (“BOP”) until August 8, 2022. He wants the Court to release

him to home confinement. The Government opposes the motion.

      Under 18 U.S.C. § 3582, the Court may reduce a term of imprisonment after

considering the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission .

. . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has the burden of demonstrating that he

meets the requirements for compassionate release. United States v. Whirl, 2020 WL

3883656, at *1 (S.D. Miss. July 9, 2020).

                                            1
      Case 2:17-cr-00028-KS-MTP Document 57 Filed 09/14/20 Page 2 of 5




      The Sentencing Commission’s guidelines provide, in relevant part, that the

Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s     application   notes provide    that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

provide that certain circumstances related to the defendant’s age and family

circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

      Defendant is currently incarcerated in the BOP facility in Pensacola, Florida.

                                           2
       Case 2:17-cr-00028-KS-MTP Document 57 Filed 09/14/20 Page 3 of 5




He alleges that as of July 28, 2020, the facility had not had any positive inmate cases

and only two positive staff cases of COVID-19. He argues that he is at high-risk of

illness or death from COVID-19 because he is obese, has hyperlipidemia (high

cholesterol), and suffers from chronic bronchitis. He also argues that he is unable to

effectively avoid exposure to the virus because of the conditions of confinement in the

facility. He contends that there is no way to make a correctional facility safe, and that

he should be immediately released to home confinement. Finally, Defendant argues

that he would not be a danger to the safety of any other person or the community if

released.

      First, the Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant’s obesity, high cholesterol, and bronchitis are not “serious physical or

medical condition[s] . . . that substantially diminish[] the ability of the defendant to

provide self-care within the environment of a correction facility and from which he or

she is not expected to recover.” See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13

cmt. n. 1(A). Courts in this Circuit have found that defendants who are not suffering

from a terminal illness, serious physical or medical condition that diminishes their

ability to care for themselves, serious functional or cognitive impairment, or

deteriorating physical or mental health because of aging do not meet the standard

imposed by the Sentencing Commission’s policy statements. See, e.g. United States v.

Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United States v.


                                           3
       Case 2:17-cr-00028-KS-MTP Document 57 Filed 09/14/20 Page 4 of 5




Washington, 2020 WL 4000862, at *5 (E.D. La. July 15, 2020); United States v. Clark,

2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020); United States v. Vasquez, 2020 WL

3000709, at *3 (S.D. Tex. June 2, 2020); United States v. Johnson, 2020 WL 3962284,

at *3 (S.D. Tex. July 13, 2020); United States v. Dodd, 2020 WL 3893695, at *4 (E.D.

Tex. July 10, 2020); United States v. Reeves, 2020 WL 3895282, at *3 (N.D. Tex. July

10, 2020); Whirl, 2020 WL 3883656 at *3. As this Court has stated, “[p]reexisting

medical conditions that place a defendant at increased risk for serious illness from

COVID-19 are not in and of themselves sufficient to establish extraordinary and

compelling reasons justifying a reduction in sentence.” United States v. McLin, 2020

WL 3803919, at *3 (S.D. Miss. July 7, 2020).

      Moreover, “general concerns about possible exposure to COVID-19 do not meet

the criteria for extraordinary and compelling reasons for a reduction in sentence . . .

.” Takewell, 2020 WL 404360 at *4. “[T]he mere existence of COVID-19 in society”

and, consequently, the prison system “cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court also finds that Defendant has not demonstrated that he would not

be a danger to the safety of any other person or to the community if released.

According to Defendant’s presentence report [32], he engaged in substantial drug

transactions with a drug trafficking organization responsible for distributing large


                                           4
       Case 2:17-cr-00028-KS-MTP Document 57 Filed 09/14/20 Page 5 of 5




quantities   of   methamphetamine     in   Hattiesburg      and   Laurel,    Mississippi.

Investigators     witnessed   Defendant        personally   deliver   a     package    of

methamphetamine to an undercover buyer, and purchase methamphetamine from

the “Dexter Jones Drug Trafficking Organization.” Moreover, a house rented by

Defendant was used as a stash house. The “Dexter Jones Drug Trafficking

Organization” was collectively responsible for distributing at least forty pounds of

methamphetamine from April 2017 to June 2017. Finally, Defendant has a criminal

history of numerous misdemeanor convictions, including public drunk, false pretense,

possession of marijuana, resisting arrest, and possession of marijuana in a motor

vehicle.

      In summary, the Court certainly takes the COVID-19 pandemic seriously, but

it “cannot release every prisoner at risk of contracting COVID-19 because the Court

would then be obligated to release every prisoner.” United States v. Koons, 2020 WL

1940570, at *4 (W.D. La. Apr. 21, 2020). As noted above, “[g]eneral concerns about

the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary

to reduce a sentence.” Id. at *5. For all the reasons provided above, the Court denies

Defendant’s Motion for Compassionate Release [51].

      SO ORDERED AND ADJUDGED this 14th day of September, 2020.

                                                      /s/ Keith Starrett
                                                                KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE


                                           5
